The plaintiff contends that a 1946 amendment to the Malden zoning ordinance that put his lot in a residential district was invalid because the report of the planning board described the block that was being rezoned as an “industrial and apartment house district” when in fact part of the land, including part of the plaintiff’s lot, was in a business district, and because the board’s “recommendation” (see G. L. e. 40, § 27, as appearing in St. 1941, c. 320 [now, in amended form, G. L. e. 40A, § 6]) was merely *762the vote “to approve the request for rezoning.” We disagree. The incomplete description of the existing zoning did not invalidate the recommendation for rezoning; the summary recommendation indicated that the planning board had considered and approved the proposal. There is nothing in the suggestion that the amendment deprived the plaintiff of all reasonable use of his business premises. The plaintiff’s land, so far as in the former business district and devoted to a particular business use at the time of the amendment, has the benefit of the statutory nonconforming use exemption. The rulings below were right, but the bill, being for a declaratory decree, should not have been dismissed. The final decree is reversed and a decree is to be entered declaring that the plaintiff has shown no invalidity in the amendment and that it is applicable to his land.
Marvin M. Margolies for the plaintiff.
Leo P. DeMarco, for the defendant, submitted a brief.

So ordered.